Citation Nr: 1635852	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  12-16 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for chronic lymphocytic leukemia (CLL).

2. Entitlement to service connection for chronic fatigue syndrome. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran's May 2012 VA Form 9 substantive appeal initially requested a hearing before the Board at a local RO (Travel Board hearing).  However, in February 2016, the Veteran's representative submitted a statement that the Veteran no longer desired a hearing before the Board.  As such, the Board considers the Veteran's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (e) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has suffered from CLL and chronic fatigue syndrome due to his active military service, including his service in the Southwest Asia Theater of operations during the Persian Gulf War.  

Service connection may be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317 (a)(1). 

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War. 38 C.F.R. § 3.317 (e).  The Veteran's service records indicate that he served in Southwest Asia from January 3, 1991 to May 3, 1991.  

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317 (a)(2)(i).

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained. 38 C.F.R. § 3.317 (a)(2)(ii).

Although the Veteran was afforded a VA examination regarding these claims in November 2011, the examiner failed to provide adequate opinions as to the etiology of the Veteran's claimed disorders.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  With regard to the Veteran's claim for chronic fatigue syndrome, the examiner opined that "there is no diagnosis of chronic fatigue syndrome" and that medical data did not support this condition.  The Board notes private medical records submitted by the Veteran indicate from April 2008 and May 2009 indicate a diagnosis of chronic fatigue syndrome; however, the Veteran's records also indicate that the Veteran's chronic fatigue syndrome, or his symptoms of chronic fatigue, may be medically explained.  The April 2008 records from Lakeland Regional Cancer Center indicate that an Epstein-Barr infection may be the cause of his "chronic fatigue syndrome."  Additionally, the Veteran's psychiatric examinations in April 2011 and February 2016 attribute symptoms of sleep impairment, including insomnia, to his service-connected PTSD.  The Board finds that a medical opinion should be afforded to determine whether the Veteran has a diagnosis of chronic fatigue syndrome and if his symptoms are due to medically explained causes.

The record also indicates that there may be pertinent, outstanding treatment records from the Veteran's treatment at the Lakeland Regional Cancer Center (LRCC) in January 2008.  Treatment records from January 18, 2008 and April 18, 2008 indicate that the Veteran was hospitalized at LRCC on from January 12, 2008 to January 13, 2008 due to an Epstein Barr infection that has been associated with the Veteran's claimed symptoms of chronic fatigue.  The Board finds that these records may be pertinent to the initial manifestation of the Veteran's "chronic fatigue syndrome" and appropriate efforts should be undertaken to obtain these outstanding treatment records.     

Regarding the Veteran's CLL, the November 2011 examiner opined that it was less likely than not that the Veteran's CLL was incurred in or caused by a progression of the Veteran's abnormal blood work noted on active duty.  The examiner noted that the Veteran had an elevated lymphocyte count (71.6) at the time of discharge from service in 2003, but stated that his white blood cell count was normal at that time (71.6) and his white blood cell count in 2009 was significantly higher (105 thousand).  The examiner also noted that lymphocyte elevation in June 2000 was not pertinent as lymphocyte levels in October 2002 were normal.  

The Board finds that an adequate rationale was not provided for this opinion and that relevant evidence of record was not discussed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (It is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes probative value to a medical opinion.)  The examiner did not provide any explanation for why the Veteran's "normal" white blood cell count at discharge indicated that the Veteran's CLL was not related to these elevated in-service findings.  While it may be indicative that the Veteran's CLL did not manifest during his active service, it does not explain why his CLL is less likely than not a progression of these abnormal findings.  The examiner also states that the Veteran's high lymphocytes findings from June 2000 are not pertinent due to normal lymphocytes findings in October 2002, but does not address Lymph% findings from the same October 2002 report that are noted to be high.  The Board finds that a new opinion should be obtained that addresses these findings.    

The Veteran has also contended that his CLL may be related to exposure to depleted uranium during his military service.  In an October 2009 statement, the Veteran indicated that he had been exposed to depleted uranium during the Gulf War and an August 2009 record from Winter Haven Hospital states that the Veteran had been informed that he may have some health-related effects of exposure to depleted uranium.  Additionally, a November 2010 statement from the Veteran's physician J.P, M.D., PhD indicates a possible relationship between the Veteran's diagnosis of CLL and his history of exposure to toxins during the Gulf War.  Accordingly, the Board finds that the new medical opinion should also address these statements.  

Accordingly, the case is REMANDED for the following action:

1. The AOJ should undertake appropriate efforts to obtain any outstanding treatment records related to the Veteran's inpatient and outpatient treatment at the Lakeland Regional Cancer Center in January 2008.  The Veteran, and his representative, should be asked to provide any needed assistance in identifying and obtaining these records.

2. Upon completion of the above-directed development, schedule the Veteran for a VA Gulf War Protocol examination with an appropriate examiner.  The claims file should be made available to the examiner.  All studies and tests deemed necessary by the examiner should be performed. 

The examiner is asked to address the following: 

a.) Has the Veteran met the diagnosis of chronic fatigue syndrome at any point on appeal? 

If not, please discuss whether the symptoms of the condition described as "chronic fatigue syndrome" on the April 18, 2008 report from Lakeland Regional Cancer Center and May 13, 2009 report from Winter Haven Hospital are at least as likely as not (50 percent probability or more) due to (1) an undiagnosed illness, or (2) medically unexplained chronic multisystem illness, or (3) a diagnosable chronic multisymptom illness with a partially explained etiology, or (4) a disease with a clear and specific etiology and diagnosis. 

b.) If the examiner determines that the Veteran's symptoms of the condition described as "chronic fatigue syndrome" are either a diagnosable chronic multi-symptom illness with a partially explained etiology or a disease with a clear and specific etiology and diagnosis then the examiner should opine whether it is at least as likely as not (i.e., probability of 50 percent) that this condition was incurred in service?

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any provided opinions.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

3. Upon completion of the above-directed development, schedule the Veteran for a VA examination with an appropriate physician to determine the nature and etiology of his chronic lymphocytic leukemia.  The claims file should be made available to the examiner.  All studies and tests deemed necessary by the examiner should be performed. 

The examiner is asked to provide an opinion whether it is at least as likely as not that the Veteran's chronic lymphocytic leukemia is related to, or had its onset, in service.  If providing a negative response, the examiner must discuss, the following: the Veteran's elevated lymphocyte count on his discharge; his high lymphocytes findings from June 2000; his high Lymph% findings from October 2002; and complaints of enlarged lymph nodes for in March 1989.

If providing a negative response, the examiner is also asked to discuss the Veteran's exposure to environmental toxins and depleted uranium during the Gulf War, and the November 2010 statement from J.P, M.D.     

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any provided opinions.

A clear explanation for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why.

4. After any other appropriate development has been completed, the case should be reviewed on the basis of the additional evidence and readjudicated.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




